DETAILED ACTION
Response to Amendment
Claims 1-14 are pending. Claim 1 (and by dependency claims 2-13) are amended. Claim 14 is new.
Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejections of claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
It is noted that Tremblay et al. (US 20050054910 A1) [not relied upon for the current rejection] also teach much of the invention as follows: storing into a memory of the computing device a first digital image representing a first dental arrangement of the patient at a first time (time series of MR images, abstract, MR images from different examination sessions, [0086]); storing into the memory a second digital image representing a second dental arrangement of the patient at a second time after some actual orthodontic treatment has elapsed following the first time (realign, correct, or otherwise augment its corresponding single MR image or a time series of such MR images, abstract, interventional applications, MRI-guided treatment planning and monitoring, [0006], MR images from different examination sessions can be co –registered, [0086]), wherein the second digital image is a reduced image when compared to the first digital image (registration of image data acquired using multiple modalities, abstract, “The position tracking data are then converted into coordinates of the MRI system using the registration transformation. The position tracking data can then be used to realign the corresponding functional MRI time series of images, to correct or augment MR anatomical images, to assist in interventional MRI, and to register MRI data with analogous imaging data acquired by alternate imaging modalities”, [0035] [different 
All other arguments are by similarity or dependency and are addressed by the above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. (US 20070238065 A1) in view of Rubbert et al. (US 20010038705 A1) in view of Lang et al. (US 20050010106 A1).

Regarding claim 1, Sherwood et al. disclose a computer-implemented method of deriving an image of a dental arrangement of a patient, the method comprising the steps of performed by a computing device:  5storing into a memory of the computing device a first digital image representing a first dental arrangement of the patient at a first time (x-ray scan of teeth, pretreatment arrangement of the patient's teeth, [0113], initial digital data set, which may include both raw data from scanning operations and data representing surface models derived from the raw data, [0114], first four positions "A" to "D" of the matrix represent the patient's initial dentition, [0214]); storing into the memory a second digital image representing a second dental arrangement of the patient at a second time after some actual orthodontic treatment has elapsed following the first time (actual positions obtained from follow-up data, [0103], desired final position of the teeth calculated/extrapolated, final position and surface geometry of each tooth can be specified, [0115], amount of real elapsed time over which the simulated repositioning of the teeth took place; the actual end tooth positions calculated by the analysis, [0126], database may be structured such that time points for initial dentition, target dentition, and actual final dentition are captured as separate addresses, [0212], positions "A**" to "D**" 

As Sherwood et al. disclose finding a difference between initial and final positions or images, this implies a registration, however the word registration is not used, therefore an additional reference is used to indicate how a frame to frame or point to point registration is generally performed.





Sherwood et al. and Rubbert et al. do not explicitly disclose a common coordinate system.

Lang et al. teach storing into a memory of the computing device a first digital image representing a first dental arrangement of the patient at a first time (baseline x-rays of the mandible obtained at an earlier time point T.sub.1, [0313], baseline image for a particular patient is kept in a database, [0319]); storing into the memory a second digital image representing a second dental arrangement of the patient at a second time after some actual orthodontic treatment has elapsed following the first time (match follow-up dental x-rays obtained at a time point T.sub.2, [0313], later time, new image is registered with the baseline image, [0319]), wherein the second digital image is a reduced image when compared to the first digital image (density of sampling points is set higher in regions where higher resolution is desired and set lower where moderate resolution is sufficient, [0204], region is cropped for 

Sherwood et al. and Lang et al. are in the same art of x-ray images (Sherwood et al., [0141]; Lang et al., [0313]). The combination of Lang et al. with Sherwood et al. and Rubbert et al. enables the use of registration to a common coordinate system. It would have been obvious at the time of invention to one of ordinary skill in the art to combine the coordinate system of Lang et al. with the invention of Sherwood et al. and Rubbert et al., as this was known at the time of the invention, the combination would have predictable results, and as Lang et al. 

Regarding claim 2, Sherwood et al., Rubbert et al., and Lang et al. disclose the method of claim 1.  Sherwood et al. and Rubbert et al. further disclose the at least one element of the first digital image includes an element that represents a tooth (Sherwood et al., [0027], [0113], [0115]; Rubbert et al., abstract, [0034]).

Regarding claim 3, Sherwood et al., Rubbert et al., and Lang et al. disclose the method of claim 1.  Sherwood et al. and Rubbert et al. further disclose at least one element of the first digital image includes at least three elements representing at least three respective teeth (Sherwood et al., Fig. 10, Rubbert et al., Fig. 57).

Regarding claims 4-6, Sherwood et al., Rubbert et al., and Lang et al. disclose the method of claim 1.  Sherwood et al. and Rubbert et al. further disclose the at least one element of the first digital image 25includes an element that represents an appliance, wherein the appliance includes  shapes and positions of any anchors installed, [0139], appliances can be braces, including brackets and archwires, [0302]; Rubbert et al., brackets, archwire, [0142], [0371], [0372], [0390]).

Regarding claim 7, Sherwood et al., Rubbert et al., and Lang et al. disclose the method of claim 1.  Sherwood et al. and Rubbert et al. further disclose the second dental arrangement includes both the upper and lower arches (Sherwood et al., upper and lower arch, [0186], [0195], [0196], [0324]; Rubbert et al., upper and lower jaw, [0106], [0158], [0334], [0392]).

Regarding claim 8, Sherwood et al., Rubbert et al., and Lang et al. disclose the method of claim 1.  Sherwood et al. and Rubbert et al. further disclose storing the first digital image occurs prior 5to the application of orthodontic appliances (Sherwood et al., pretreatment arrangement of the patient's teeth, [0113], initial digital data set, which may include both raw data from scanning operations and data representing surface models derived from the raw data, [0114], database may be structured such that time points for initial dentition, target dentition, and actual final dentition are captured as separate addresses, [0212], first four positions "A" to "D" of the matrix represent the patient's initial dentition, [0214]; Rubbert et al., raw scanner data in the form of three-dimensional frames is stored in the main computer memory, [0160], frame i, [0296], points of the first frame are retrieved from memory, [0302]).

Regarding claim 9, Sherwood et al., Rubbert et al., and Lang et al. disclose the method of claim 8.  Sherwood et al. and Rubbert et al. further disclose the second digital image is 

Regarding claim 10, Sherwood et al., Rubbert et al., and Lang et al. disclose the method of claim 1.  Sherwood et al. and Rubbert et al. further disclose the first digital image is provided by intraorally scanning the first dental arrangement at a first resolution (Sherwood et al., high resolution scans, [0103], Rubbert et al., frame resolution, [0035]).

Regarding claim 12, Sherwood et al., Rubbert et al., and Lang et al. disclose the method of claim 1.  Sherwood et al. and Rubbert et al. further disclose the third digital image is a three dimensional image (Sherwood et al., The scanned upper portion, including the crown, is then supplemented with a modeled 3D root, [0140], 3D model, [0226]; Rubbert et al., virtual, three-dimensional point cloud or "frame.", [0035], graphical representation of a three-dimensional model of a patient's upper front teeth, [0334], stores a three-dimensional virtual template tooth 

Regarding claim 13, Sherwood et al., Rubbert et al., and Lang et al. disclose the method of claim 4.  Sherwood et al. further disclose comparing the first and second digital images to automatically determine if the first 20digital image matches the second digital image within an absolute or relative tolerance limits around a desired position of the tooth; and if the first and second digital images do not match, then receiving adjustments to the appliance to bring the movement of the teeth into conformance with the desired position of the tooth (a subsequent movement target might be reduced because of a large calculated probability of currently targeted tooth movement not having been achieved adequately, with the result that there is a high probability the subsequent movement stage will need to complete work intended for an earlier stage, [0076], If an acceptable end position is not reached by the teeth, the process calculates a new candidate aligner shape  [0121], end position and dynamics of motion of the currently selected tooth by the previously selected aligner is acceptable, [0128], for each path segment with an unacceptable aligner, the process 200 (FIG. 2B) of shaping an aligner is performed with the new constraints, [0136], [0138], “The achieved outcome, if measured, is usually determined using a set of standard criteria such as by the American Board of Orthodontics, against which the final outcome is compared, and is usually a set of idealized norms of what the ideal occlusion and bite relationship ought to be.  Another method of determining outcome is to use a relative improvement index such as PAR, IOTN, and ICON to measure degrees of improvement as a result of treatment”, [0298], “The invention specifies the appliances so that they apply an acceptable level of force, cause discomfort only within  defining tooth paths in orthodontic treatment by confirming that proposed paths can be achieved by the appliance under consideration and within user-selectable constraints of good orthodontic practice, [0303]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. (US 20070238065 A1) and Rubbert et al. (US 20010038705 A1) and Lang et al. (US 20050010106 A1) as applied to claim 10 above, further in view of Pettersson (US 20110008751 A1).

Regarding claim 11, Sherwood et al., Rubbert et al., and Lang et al. disclose the method of claim 10.  Sherwood et al. and Rubbert et al. further indicate the second digital image is provided by intraorally scanning the second dental arrangement at a second resolution lower than the first resolution (Sherwood et al., not cost-effective to obtain or process the full high-resolution data possible at every stage of tooth movement, [0104] [implies some frames are lower resolution]; Rubbert et al., coarse resolution single frame, [0035]).

Another reference is provided below to clarify this point. 

Pettersson teaches the second digital image is provided by intraorally scanning the second dental arrangement at a second resolution lower than the first resolution (intra oral optical scanners may alternatively be used in order to provide input data for high resolution 3D models of at least a part of the topography of the patient's intra oral anatomy, position data for the fiducial markers is provided that may be matched with craniofacial data, craniofacial data may for instance be obtained by CT scanning with the fiducial markers on the teeth, [0071], 

Sherwood et al. and Rubbert et al. and Pettersson are in the same art of orthodontic treatment planning (Sherwood et al., abstract; Rubbert et al., abstract; Pettersson, abstract). The combination of Pettersson with Sherwood et al., Rubbert et al., and Lang et al. enables the use of matching frames with different resolutions. It would have been obvious at the time of invention to one of ordinary skill in the art to combine the resolutions of Pettersson with the invention of Sherwood et al., Rubbert et al., and Lang et al., as this was known at the time of the invention, the combination would have predictable results, and as Pettersson indicates, “Matching of high resolution 3D scan data with CT scan data into matched data provides for surgical planning and production of a dental restoration or product related to said dental restoration, such as a surgical template, from that single set of matched data.  This means that planning of a dental restorative procedure and providing of data for production of the products used therefore may be made in a single medical workstation in a continuous workflow at the same occasion.  At the same time high precision and reliability of the products used provides for reliable and safe results of dental restorative procedures” ([0085]), indicating the invention of Pettersson can be used to avoid excessive radiation while still providing the required data for treatment planning that would be required by Sherwood et al., Rubbert et al., and Lang et al..

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. (US 20070238065 A1) and Rubbert et al. (US 20010038705 A1) and Lang et al. (US 20050010106 A1) as applied to claim 1 above, further in view of Hultgren et al. (US 20030214501 A1).

Regarding claim 14, Sherwood et al., Rubbert et al., and Lang et al. disclose the method of claim 1. Sherwood et al., Rubbert et al., and Lang et al. do not disclose before performing the registering, scaling the one element of the first digital image or the one corresponding element of the second digital image based upon size discrepancies between the one element of the first digital image and the one corresponding element of the second digital image.

Hultgren et al. teach before performing the registering, scaling the one element of the first digital image or the one corresponding element of the second digital image based upon size discrepancies between the one element of the first digital image and the one corresponding element of the second digital image (“This location data may be obtained by superimposing the eModel for the teeth upon another image, such as an x-ray 603 shown in FIG. 6, in which common locations in both images are identified. Using these common location points, the eModel image and the other medical image may be scaled and oriented onto a common frame of reference. While the example shown herein uses an x-ray image 603, one skilled in the art will recognize that any other medical image having sufficient resolution to permit the accurate registration of the images may be used without deviating from the spirit and scope of the present invention as recited within the attached claims”, [0033], the two set of images are properly scaled and registered, [0035]).

Sherwood et al. and Lang et al. and Hultgren et al. are in the same art of x-ray images (Sherwood et al., [0141]; Lang et al., [0313]; Hultgren et al., [0033]). The combination of and Hultgren et al. with Sherwood et al., Rubbert et al., and Lang et al. enables the use of rescaling. It would have been obvious at the time of invention to one of ordinary skill in the art ..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661